Dismissed and Memorandum Opinion filed January 29, 2015.




                                      In The

                     Fourteenth Court of Appeals

                              NO. 14-14-00173-CV

                       MICHAEL SLEEMAN, Appellant
                                        V.
                   ESTHER LAVERNE CHUDLEIGH, Appellee

                     On Appeal from the 55th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2012-29742

                   MEMORANDUM                   OPINION


      This is an appeal from a judgment signed December 2, 2013. The clerk’s
record was filed April 1, 2014. The reporter’s record was filed June 30, 2014. No
brief was filed.

      On November 25, 2014, this court issued an order stating that unless
appellant submitted a brief on or before December 30, 2014, the court would
dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).
      Appellant filed no response. Accordingly, the appeal is ordered dismissed.



                                     PER CURIAM


Panel consists of Justices Christopher, Donovan, and Wise.




                                        2